Mr. John S. Hovenga              Opinion No. C- 207
Executive Director
Board of Regents                 Re: Whether the Board of
State 'TeachersColleges              Regents of the State
Austin, Texas                        Teachers Colleges have
                                     the authority to make
                                     a long term lease with
                                     the Federal Government
Dear Mr.   Hovenga:                  on state-ownedproperty.
          Attached to your letter requesting an opinion from
this office was a proposed 49 year lease of state-ownedland
between the State of Texas, acting by and thtioughthe Board
of Regents of the State Teachers Colleges in behalf of Stephen
F. Austin State College, and the United States of America. With
regard to this proposed lease you ask the following question:
           "Does the Board of Regents of the State
      Teachers Colleges have the authority to make
      a long term lease with t$e Federal Government
      on State-ownedproperty?
           The Board of Regents, as an agency of the State, may
 make only such contracts on behalf of the State as it has been
 authorized by law to make. Fort Worth Cavalry Club v. Sheppard,
 125 Tex. 339, 83 S.W.2d 660 TIC93510Att      G     1 L tt   oi-
 ion No. MS 75 (1953). The Board 0; Reg~%~yofe~~Sta~e gacieis
 Colleges is empdwef&d and ziuthopieedto:.con$truct.
                                                   ahd.&quip build-
 ings,~purcha,sesupplies, and acquire land for the use and benefit
 of any state teachers college. Aptlcles 2647 and 2647b, V.C.S.
 And It is authorized to construct or acquire through funds or
 loans to be obtained from the United States Governmentor one Of
 its agencies or from any other source the buildings described in
 Article 2603~, Vernon's Civil Statutes, and pledge the revenues
 of said buildings to the payment of bonds or notes Issued for the
'.constructlonor acquisitionof such buildings. See also Article
 2909a, Vernon's Civil Statutes, providing for the erection and
 equipment of dormftories,cottages, and stadiums, and the pledging
 of the revenues therefrom for the payment thereof. To the extent
 that the statutes authorize, therefore, the Board of Regents may
 acquire title both to ticsal
                            property and personalty for the use
 and benefit of the State Teachers Colleges.


                            -1003-
Mr. John 5. Hovenga, page 2 (C- 207 )


          The dispositionof State-owned land
                                          _   Is a. matter
                                              -          - over
                                                             -_
which the Legl.slaturehas excIu*Ive control. Lorlno v. crawfora
Packing Company, 142 Tex. 51, 175 S.W.2d 410 (19431. 34 T    J
    Publi Lands, Sec. 25. There is no general law'whlche%tuh%-
     any &ate Teachers College or the Board of Regents of the
State Teachers Colleges to dispose of State-ownedland. A lease-
hold of more than one year has been held to be a dispositionof
real estate. Article 1588, V.C.S.; Robertson v. Scott, 141
Tex. 374, 172 S.W.2d 478 (1943); Carrier v. McDonald, 218 S.W.2d
257 (Tex.Civ.App.,lg@), Hence9 we must h Id that no general
authority exists. State v. Steck Co., 236 i.W.2d 866 (Tex,Civ.
App. 1951, error re?".)
                    SUMMARY
          The Board of Regents of the State Teachers
     Colleges does not have the authority to make a
     leasehold of more than one year of State-owned
     property.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General

                               By:
1RWnsj:mk.h                          Assistant
APPROVEiDg
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
George Gray
H. Grady Chandler '
Howard Fender
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -1004-